UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1840


VICTORIA COLLINS,

                    Plaintiff - Appellant,

             v.

FAIRFAX COUNTY SCHOOL BOARD,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-01538-LMB-MSN)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Victoria Collins, Appellant Pro Se. Michael Eugene Kinney, MICHAEL E. KINNEY,
PLC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victoria Collins appeals the district court’s order granting Defendant’s motion to

dismiss Collins’ discrimination and retaliation claims, brought pursuant to Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17. We have reviewed

the record and find no reversible error. Accordingly, we affirm the district court’s order.

See Collins v. Fairfax Cnty. Sch. Bd., No. 1:20-cv-01538-LMB-MSN (E.D. Va. June 30,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             2